NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ____________

                                      No. 08-2579
                                     ____________

                           UNITED STATES OF AMERICA,

                                           Appellee,

                                           v.

                                 ROBERT W. SWEET,

                                           Appellant.

                                     ____________

                    On Appeal from the United States District Court
                        for the Middle District of Pennsylvania
                           (District Court No. 07-cr-00268)
                     District Judge: Honorable William J. Nealon

                                      __________

                      Submitted Under Third Circuit LAR 34.1(a)
                                   April 16, 2010

                Before: SLOVITER and HARDIMAN, Circuit Judges
                          and POLLAK * , District Judge.

                                 (Filed: April 16, 2010)
                                     ____________




      *
        Honorable Louis H. Pollak, Senior Judge of the United States District Court for
the Eastern District of Pennsylvania, sitting by designation.
                                 OPINION OF THE COURT
                                      ____________
HARDIMAN, Circuit Judge.

          Robert Sweet appeals his judgment of sentence following a guilty plea. We will

affirm.

                                               I.

          Because we write for the parties, we recount only the essential facts. Until March

2006, Sweet served as Director of the Department of Public Works for the Borough of

Taylor, Pennsylvania. Sweet’s position allowed him to control which businesses and

individuals were awarded public works contracts. In October 2005, a contractor informed

the FBI that Sweet regularly accepted kickbacks from Borough contractors. Between

October 2005 and February 2006, this cooperating contractor paid Sweet several thousand

dollars in kickbacks during several meetings recorded by the FBI. When confronted by

FBI agents in March 2006, Sweet admitted accepting illegal kickbacks for the previous

five years. He also acknowledged receiving kickbacks from contractors who billed the

Borough for work they never performed.

          Sweet pleaded guilty to a single count of interfering with commerce by extortion

under color of official right in violation of 18 U.S.C. § 1951. At sentencing, Sweet

stipulated he had received between $10,000 and $30,000 in illegal kickbacks during the

course of his scheme. Sweet did not object to the calculation of his advisory Guidelines



                                               2
range of 37 to 46 months imprisonment. Recognizing Sweet’s acceptance of

responsibility and substantial assistance, the Government moved for a five-level

downward departure. The District Court granted this motion, yielding a final Guidelines

range of 21 to 27 months imprisonment. The District Court then granted Sweet’s request

for a downward variance and sentenced him to 18 months imprisonment.

                                            II.

       Sweet argues that his sentence is procedurally unreasonable because the District

Court failed to consider the sentencing factors of 18 U.S.C. § 3553(a). The record

demonstrates otherwise. The District Court began by considering Sweet’s personal

history and characteristics, noting that his advanced age, medical problems, and

significant family and community support all supported a lenient sentence. See

§ 3553(a)(1). The District Court also explained that the nature and circumstances of the

offense involved an abuse of public trust. See id. Such a serious offense, reasoned the

District Court, required a sentence that would promote respect for the law, provide just

punishment, and deter similar conduct by other public officials. See § 3553(a)(2)(A)-(B).

The District Court further considered the various sentencing alternatives when granting

both the Government’s motion for a downward departure and Sweet’s request for a

variance. See § 3553(a)(3). Because the record reflects rational and meaningful

consideration of the pertinent § 3553(a) factors, Sweet’s sentence was not procedurally

unreasonable. United States v. Tomko, 562 F.3d 558, 568 (3d Cir. 2009).



                                             3
       Sweet next contends that his sentence was substantively unreasonable because it

was greater than necessary given the circumstances of this case and other sentencing

alternatives, such as home confinement and probation. We have made clear, however,

that “if the district court's sentence is procedurally sound, we will affirm it unless no

reasonable sentencing court would have imposed the same sentence on that particular

defendant for the reasons the district court provided.” Id. After granting Sweet a five-

level downward departure and a downward variance, the District Court fully explained

how his 18-month sentence reflected the considerations embodied in § 3553(a). Given

the facts of this case, we cannot say that such a sentence was substantively unreasonable.

Id. (quoting United States v. Grier, 475 F.3d 556 (3d Cir. 2007)) (“Ultimately, ‘[t]he

touchstone of ‘reasonableness' is whether the record as a whole reflects rational and

meaningful consideration of the factors enumerated in 18 U.S.C. § 3553(a).’”).

       Having found no procedural or substantive error, we will affirm Sweet’s judgment

of sentence.




                                               4